     Case 1:18-cv-01230-NONE-EPG Document 94 Filed 06/01/20 Page 1 of 1

 1
 2

 3

 4
                                     UNITED STATES DISTRICT COURT
 5
                                     EASTERN DISTRICT OF CALIFORNIA
 6

 7
     FRANK E. PETERS,                                   Case No. 1:18-cv-1230- NONE-EPG
 8
                        Plaintiff,                      ORDER GRANTING JOINT
 9                                                      STIPULATION TO AMEND
     v.                                                 SCHEDULING ORDER
10
     NORRIS HOLLIE, M.D., et al.,
11                                                      (ECF No. 93)
                        Defendants.
12

13
             Pursuant to the stipulation of the parties (ECF No. 93), and finding good causes exists, the
14
     dates and deadlines in the Scheduling Order (ECF No. 90) are modified as follows:
15

16    Event                                     Deadline/Date
      Non-expert Discovery Cutoff               July 29, 2020
17
      Expert Disclosure Deadline                August 31, 2020
18
      Rebuttal Expert Disclosure                September 30, 2020
19    Deadline:
      Expert Discovery Cutoff                   October 28, 2020
20    Dispositive Motion Filing Deadline        November 25, 2020
21    Telephonic Trial Confirmation Hearing July 14, 2021, 8:15 a.m., Courtroom 4 (NONE)
22    Jury Trial                               September 14, 2021, 8:30 a.m., Courtroom 4 (NONE)
23                                             .
            All other terms and conditions of the Scheduling Order remain in full force and effect.
24   IT IS SO ORDERED.

25
          Dated:   June 1, 2020                                /s/
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28

                                                     -1-
